1
                                                                             JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. CV 18-06163-AB (JPRx)
11     HUGO ESQUEDA,
12                                                ORDER OF DISMISSAL FOR
                     Plaintiff,
13                                                LACK OF PROSECUTION
     v.                                           WITHOUT PREJUDICE
14
      JP CUISINES, LLC, et al.,
15                                                (PURSUANT TO LOCAL RULE 41)
                     Defendants.
16
17
18
19
20
           On October 24, 2018, the Court issued an Order to Show Cause why this case
21
     should not be dismissed for lack of prosecution. On October 31, 2018, in response to
22
     the Order to Show Cause, Plaintiff filed a Proof of Service. On November 1, 2018, the
23
     Court continued the Order to Show Cause response deadline to November 8, 2018. No
24
     response having been filed to the Court’s Order to Show Cause,
25
           //
26
           //
27
           //
28
                                             1.
1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5
     Dated: November 16, 2018        _______________________________________
6                                    ANDRÉ BIROTTE JR.
7                                    UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
